 


110 HR 428 IH: To require the Consumer Product Safety Commission to ban toys which in size, shape, or overall appearance resemble real handguns.
U.S. House of Representatives
2007-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 428 
IN THE HOUSE OF REPRESENTATIVES 
 
January 11, 2007 
Mr. Towns introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require the Consumer Product Safety Commission to ban toys which in size, shape, or overall appearance resemble real handguns. 
 
 
1.Ban on realistic-looking toy handgunsThe Consumer Product Safety Commission shall promulgate a rule in accordance with section 9 of the Consumer Product Safety Act (15 U.S.C. 2058) to declare as a banned hazardous product under section 8 any toy which in size, shape, or overall appearance resembles a real handgun.  
 
